DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-14 in the reply filed on 04/27/2022 is acknowledged.  Withdrawal of Claims 15-16, in the reply filed by the Applicant on 04/27/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of European Patent Application No. EP17205916.4, filed on 12/07/2017, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 06/05/2020 and 08/11/2021 were considered by the examiner. 

Claim Objections
Claim 1 is objected to because of the following informalities:  “A method for coating electrical steel strip” should be corrected to “A method for coating an electrical steel strip”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 1, 2, and 4, the term “calculated as Na” renders the claims indefinite.  It is unclear as to how both sodium and/or potassium ions dissolved water are dissolved in water are “calculated as Na”; in particular, it is unclear as to when potassium ions are included in the aqueous chromium- and phosphate-free composition, if they are included in the claim limitation of at least 4 wt. % as “calculated as Na” or not, especially given that the potassium ion content is referred to as K in the dependent Claim 2.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claims indefinite.  
	For purposes of Office examination, the Examiner is interpreting this term to mean “sodium and/or potassium ions dissolved in water, wherein the total content of the sodium ions dissolved in water is calculated as Na”.

	In regards to Claim 2, the term “only sodium or potassium ions” renders the claim indefinite.  It is unclear as to if the term refers to the component B) containing: only sodium or potassium ions, or only sodium ions or only potassium ions.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean only sodium ions or only potassium ions.

	In regards to Claim 3, the terms “natural number of at least 2.5, but not greater than 4.5” and “a corresponding amount of the at least one oxide pigment” render the claim indefinite.  It is unclear as to if the first term refers to the definition of natural numbers, that is, positive integers/whole numbers within the range, that is, 3 and 4, or if the term refers to a positive value which can include decimal points, i.e. the end points of 2.5 and 4.5.  Furthermore, it is unclear as to if the second term refers to a corresponding amount n of the at least one oxide pigment, or if the second term refers to the amount of the at least oxide pigment as set forth in instant Claim 1 of at least 1 wt. %.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.  
	For purposes of Office examination, the Examiner is broadly interpreting the first term to mean that the term refers to a positive value for n, which includes the end points of at least 2.5 and no greater than 4.5, and the second term to mean the amount of the at least oxide pigment as set forth in instant Claim 1 of at least 1 wt. %.

	In regards to Claim 9, the term “calculated as CO2” renders the claim indefinite.  It is unclear as to if the Total Organic Content refers to all organic compounds containing C, by definition, and named as the term “CO2”, or if only components containing CO2 are considered in the calculation of the Total Organic Content.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the term to mean that all organic compounds containing C are considered in the Total Organic Content, and named as the term “CO2”.  

	In regards to Claims 10-11, the term “peak metal temperature” renders the claim indefinite.  It is unclear as to what constitutes a “peak metal temperature” and what does not; that is, what properties of the constituents in the composition constitute the film having a peak metal temperature in the claimed ranges.  Therefore, the metes and bounds of the claim are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the term to mean that the peak temperature of the film during the heat drying process is the “peak metal temperature”.  

In addition to the rejections set forth above, Claims 2-14 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

	Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Great Britain Patent Application Publication No. GB 1362184A (BSC).
	In regards to Claims 1-4 and 10-11, BSC teaches an electrical steel sheet provided with an electrically insulating coating applied as a composition consisting of an aqueous mixture of sodium or potassium silicate plus calcium silicate (Abstract), wherein in one exemplary embodiment, a coating mixture is prepared having the compositions of 100 parts by weight of sodium silicate having a molecular ratio SiO2:Na2O of 3.30:1, 32 parts by weight of calcium silicate having a molecular ratio of SiO2:CaO of approximately 5:1, and 217 parts of water (Page 2, Column 1, Lines 45-51), wherein the mixture is prepared by first forming a suspension of the calcium silicate in water and then adding the suspension to the sodium silicate (Page 2, Column 1, Lines 51-54).  BSC also teaches that the coating composition is applied to the surface of the steel strip to be coated via rubber rollers (Page 2, Column 1, Lines 55-60), then followed by drying at a temperature of 300 °C for 38 seconds (Page 2, Column 2, Lines 71-75) – corresponding to a method for coating an electrical steel strip, comprising steps of applying a wet film of an aqueous chromium- and phosphate-free composition to at least part of a surface of an electrical steel strip, and drying the wet film on the surface of the electrical steel strip (instant Claim 1).  Such a coating mixture of BSC corresponds to a wt.% calculated as follows:
	
Total contribution	SiO2: 100(60.08*3.3)+32(60.08*5) = 29439.2
				Na+: 100(2*22.99) = 4598
				CaO: 32(40.08+15.99) = 1794.24
				O2-: 100(15.99) = 1599
				H2O: 217(18.02) = 3910.24
				Total: 41350.72

	Leading to resulting wt. % of SiO2: 71.2 wt. %
					Na+: 11.1 wt. %
					CaO: 4.34 wt.%
					
	Which corresponds to the composition comprising at least 15 wt. % of silicates dissolved in water, calculated as SiO2, at least 4 wt. % of sodium ions dissolved in water, calculated as Na, and at least 1 wt. % of at least one water-insoluble oxide pigment of CaO (instant Claim 1) selected from Ca (instant Claim 4), wherein as component B), the composition contains only sodium ions (instant Claim 2).  BSC teaches that the added sodium silicate has a molecular ratio SiO2:Na2O of 3.30:1, which corresponds to the composition obtainable by mixing one or more glass solutions each containing a silicate of M2O∙nSiO2, wherein M is Na, and n is 3.30, which falls within the range of at least 2.5, but no greater than 4.5, with a corresponding amount of the at least one oxide pigment (instant Claim 3).  Given that BSC teaches drying at a temperature of 300 °C for 38 seconds (Page 2, Column 2, Lines 71-75), such a teaching corresponds to the wet film being dried by supplying heat of a temperature of at least 200 °C but no more than 500 °C and maintained for a period of 1-200 seconds (instant Claim 10) and a range of 250 °C – 400 °C being reached (instant Claim 11). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Great Britain Patent Application Publication No. GB 1,362,184A (BSC).
In regards to Claims 1-4 and 10-12, BSC teaches an electrical steel sheet provided with an electrically insulating coating applied as a composition consisting of an aqueous mixture of sodium or potassium silicate plus calcium silicate (Abstract), wherein a coating mixture is prepared having the compositions of 100 parts by weight of sodium silicate or potassium silicate having a molecular ratio SiO2:Na/K2O ranging from 1.65-3.98:1 (Page 1, Column 2, Lines 72-81); from 5-200 parts by weight of calcium silicate having a molecular ratio of SiO2:CaO ranging from 2-6:1 (Page 1, Column 2, Lines 75-87), and from 5-2000 parts of water (Page 1, Column 2, Lines 77-78), wherein the mixture is prepared by first forming a suspension of the calcium silicate in water and then adding the suspension to the sodium/potassium silicate (Page 2, Column 1, Lines 51-54).  BSC also teaches that the coating composition is applied to the surface of the steel strip to be coated via rubber rollers (Page 2, Column 1, Lines 55-60), such that the coating as applied has a thickness of 1 to 2 ten thousandths of an inch (Page 2, Column 2, Lines 68-71), then followed by drying at a temperature of 300 °C for at a minimum of 35 seconds (Page 2, Column 2, Lines 72-73) – corresponding to a method for coating an electrical steel strip, comprising steps of applying a wet film of an aqueous chromium- and phosphate-free composition to at least part of a surface of an electrical steel strip, and drying the wet film on the surface of the electrical steel strip (instant Claim 1).  Regarding the composition in wt. % as claimed, as discussed and calculated in the §102 rejection above, one of ordinary skill in the art would recognize, given that the BSC teaches the molecular ratio SiO2:Na/K2O ranging from 1.65-3.98:1 in addition to a range of 5-200 parts by weight of calcium silicate having a molecular ratio of SiO2:CaO ranging from 2-6:1 and 5-2000 parts of water, that the composition of the mixture of BSC would correspond to and overlap with the claimed ranges of at least 15 wt. % of silicates dissolved in water, calculated as SiO2, at least 4 wt. % of sodium ions dissolved in water, calculated as Na, and at least 1 wt. % of at least one water-insoluble oxide pigment of CaO (instant Claim 1) selected from Ca (instant Claim 4), wherein as component B), the composition contains only sodium ions (instant Claim 2), and composition obtainable by mixing one or more glass solutions each containing a silicate of M2O∙nSiO2, wherein n falls within the range of at least 2.5, but no greater than 4.5, with a corresponding amount of the at least one oxide pigment (instant Claim 3).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
Additionally, the coating as applied has a thickness of 1 to 2 ten thousandths of an inch (Page 2, Column 2, Lines 68-71), which is equivalent to 2.54-5.08µm, which overlaps with the claimed range of a dry film layer thickness of at least 0.5 µm to not more than 5 µm (instant Claim 12); BSC also teaches that the applied film is then exposed to drying at a temperature of 300 °C for at a minimum of 35 seconds (Page 2, Column 2, Lines 72-73), which corresponds to and overlaps with the claimed limitations of the wet film being dried by supplying heat of a temperature of at least 200 °C but no more than 500 °C and maintained for a period of 1-200 seconds (instant Claim 10) and a range of 250 °C – 400 °C being reached (instant Claim 11).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

In regards to Claims 7-9, given that BSC teaches that the coating of the invention is clearly superior to organic varnishes (Page 2, Column 2, Lines 96-97), and is silent regarding the addition of organic components, one of ordinary skill in the art would not expect organic compounds to exist in the aqueous chromium- and phosphate- free composition, corresponding to the limitations of amounts of organic compounds having a boiling point of less than 150 °C at 1 atm in the aqueous chromium- and phosphate-free composition being below 4 wt.% (instant Claim 7), wherein amounts of organic compounds having a boiling point of less than 150 °C at 1 atm in the aqueous chromium- and phosphate-free composition are below 0.1 wt.% (instant Claim 8), and wherein Total Organic Content proportion in the aqueous chromium- and phosphate-free composition, calculated as CO2, is less than 10 g/kg (instant Claim 9).

In regards to Claim 13-14, BSC disclose that it is known in the art to utilize grades of steel containing over 3% of silicon (Page 1, Column 2, Lines 58-59), and is silent regarding the specific composition of the steel used in the steel strip; however, one of ordinary skill in the art would recognize, given that BSC does not disclose that the steel strip is comprised of various grades or additional components, such as high-Si steel or carbon steel, that the steel strip can have a composition that is well-known in the art, including the composition corresponding to or overlapping with the claimed composition of silicon in a range of 0.2-4.5 wt. % and less than 0.05 wt. % of carbon (instant Claim 13).  Furthermore, given that BSC is silent regarding any specific grain orientation of the steel strip, one of ordinary skill in the art would expect such a property to not be present in the steel strip – corresponding to the electrical steel strip being non-grain-oriented (instant Claim 14).  

Claims 5-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Great Britain Patent Application Publication No. GB 1,362,184A (BSC) as applied to Claims 1-4 and 7-14 above, and further in view of United States Patent Application Publication No. US 4,238,534 (Ichida).
In regards to Claims 5-6, BSC teaches the method for coating an electrical steel strip according to Claim 1, and further teaches, based on the §102 and §103 rejections and discussions above, one of ordinary skill in the art would recognize, given that the BSC teaches the molecular ratio SiO2:Na/K2O ranging from 1.65-3.98:1 in addition to a range of 5-200 parts by weight of metal silicate having a molecular ratio ranging from 2-6:1 and 5-2000 parts of water, that the composition of the mixture of BSC would correspond to and overlap with the claimed ranges of at least 15 wt. % to no more than 40 wt. % of silicates dissolved in water, calculated as SiO2, and at least 4 wt. % but no more than 15 wt. % of sodium ions dissolved in water, calculated as Na, and at least 1 wt. % but no more than 10 wt. % of a water-insoluble oxide pigment, which overlaps with the claimed ranges for the components as set forth in instant Claim 5, particularly given that BSC discloses that the water content determines the viscosity of the composition and thus thickness of the coating (Page 2, Column 1, Lines 4-7).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
However, BSC does not explicitly teach that there is at least 1 wt. %, but no more than 10 wt. %, of at least one water-insoluble oxide pigment selected from the elements Al, Ti, and/or Zr (instant Claim 5), and selected from Al and Ti, wherein the amount ratio Ti:Al ranges from 70:30 to 30:70 (instant Claim 6).
In the same field of heat-resistant coatings on steel sheets, Ichida teaches that an aqueous coating dispersion for forming insulating coating on steel sheets, wherein it has been found that the sticking resistance and thus adhesion of conventional coating can be improved be adding at least one of powdery Al2O3, TiO2, and SiO2 having limited particle size to conventional glass-forming material (Column 2, Lines 64-68), wherein preferable amounts of Al2O3 and TiO-2 are 0.2-8g and 0.1-3g, respectively (Column 12, Lines 30-36) – corresponding to at least one water-insoluble oxide pigment selected from the elements Al, Ti, and/or Zr (instant Claim 5), and selected from Al and Ti, and overlapping with the amount ratio Ti:Al ranging from 70:30 to 30:70 (instant Claim 6).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the water-insoluble oxides of alumina and titania in the amount ratios as taught by Ichida in place of the water-insoluble CaO within the coating composition of BSC with the prescribed wt. % as described above.  One skilled in the art would have been motivated by the desire and expectation of improving sticking resistance and adhesion, as taught by Ichida, within the applied coating layer of BSC, in order to improve mechanical properties and performance.

In regards to Claim 13, BSC is silent regarding the specific content and composition of the steel strip; however, Ichida teaches that the steel sheet used to be coated in the same applications is a silicon steel sheet (Column 1, Lines 7-10), wherein an exemplary embodiment contains 1-4% of Si (Column 14, Lines 31-32), and is silent regarding the content of carbon – corresponding to the electrical steel strip being made of steel comprising 0.2-4.5 wt. % Si, and less than 0.05 wt. % carbon (instant Claim 13).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Great Britain Patent Application Publication No. GB 1,362,184A (BSC) as applied to Claims 1-4 and 7-14 above, and further in view of Great Britain Patent Application Publication No. GB 1,497,188A (Saint Gobain).
In regards to Claims 5-6, BSC teaches the method for coating an electrical steel strip according to Claim 1, and further teaches, based on the §102 and §103 rejections and discussions above, one of ordinary skill in the art would recognize, given that the BSC teaches the molecular ratio SiO2:Na/K2O ranging from 1.65-3.98:1 in addition to a range of 5-200 parts by weight of metal silicate having a molecular ratio ranging from 2-6:1 and 5-2000 parts of water, that the composition of the mixture of BSC would correspond to and overlap with the claimed ranges of at least 15 wt. % to no more than 40 wt. % of silicates dissolved in water, calculated as SiO2, and at least 4 wt. % but no more than 15 wt. % of sodium ions dissolved in water, calculated as Na, and at least 1 wt. % but no more than 10 wt. % of a water-insoluble oxide pigment, which overlaps with the claimed ranges for the components as set forth in instant Claim 5, particularly given that BSC discloses that the water content determines the viscosity of the composition and thus thickness of the coating (Page 2, Column 1, Lines 4-7).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
However, BSC does not explicitly teach that there is at least 1 wt. %, but no more than 10 wt. %, of at least one water-insoluble oxide pigment selected from the elements Al, Ti, and/or Zr (instant Claim 5), and selected from Al and Ti, wherein the amount ratio Ti:Al ranges from 70:30 to 30:70 (instant Claim 6).
In the same field of insulating waterglass coatings on steel sheets, Saint Gobain teaches an adhesive and/or coating composition comprising waterglass with mineral additives, wherein waterglass means sodium or potassium silicate, wherein the coating composition is for application of insulation material (Page 1, Column 1, Lines 9-21), and is distinguished by lack of brittleness and resistance to water (Page 1, Column 2, Lines 65-71).  Saint Gobain teaches that in addition to the waterglass, 1 to 5 wt. % of an oxide of aluminum and 0 to 5 wt. % of a pigment may be implemented (Page 2, Column 1, Lines 52-57), wherein the pigment is preferably a compound including TiO2 (Page 2, Column 1, Lines 64-65), and that the addition of the oxide of aluminum ensures that the composition when applied will not become brittle and crack (Page 2, Column 2, Lines 79-85), and that the addition of the pigment renders the composition to be water-resistant as well as having a non-brittle composition (Page 2, Column 2, Lines 93-97), wherein in one exemplary embodiment IV, the aluminum oxide is contained in 3 parts by weight and the TiO2 in 2 parts by weight (Page 3, Column 1, Lines 14-16)  – corresponding to at least one water-insoluble oxide pigment selected from the elements Al, Ti, and/or Zr (instant Claim 5), and selected from Al and Ti, and overlapping with the amount ratio Ti:Al ranging from 70:30 to 30:70 (instant Claim 6).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the water-insoluble oxides of alumina and pigment of titania in the amount ratios as taught by Saint Gobain in place of the water-insoluble CaO within the coating composition of BSC with the prescribed wt. % as described above.  One skilled in the art would have been motivated by the desire and expectation of improving water resistance as well as a non-brittle coating composition, as taught by Saint Gobain, within the applied coating layer of BSC, in order to improve mechanical properties and performance.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 4,762,753 (Perfetti) teaches a coating composition is disclosed consisting essentially of sodium silicate, magnesium oxide or magnesium hydroxide, titanium oxide and mica, wherein coatings from this composition are useful as electrically insulating coatings, particularly as applied to electrical steel sheets for magnetic cores, or to other metal products or substrates, providing reduced die wear of electrical steel sheet during punching operations (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784